 In the Matter of BEE MACHINEandUNITED ELECTRICAL,RADIO ANDMACHINE WORKERS OF AMERICA,C.I.O.,Case No. 1-R-2099.-Decided January 16, 19/5Mr. HenryVise,ofBoston, Mass.,for the Company.Mr. Donald H. Tormey,of Boston, Mass., andMr. David P. Ben-nett,of Lynn, Mass., for the Union.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by the United Electrical, Ra-dio and Machine Workers of America, C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Bee Machine, Lynn, Mas-sachusetts, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeSamuel G. Zack, Trial Examiner. Said hearing was held -at Lynn,Massachusetts, on October 5, November 24, and December 11, 1944.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.Subsequent to the initial hearing on October 5, 1944, the Union madea motion to reopen the record for the purpose of adducing additionalevidence regarding the operations of the Company.-'At the recon-vened hearing, the Union moved the Board to permit it to withdrawitsmotion to reopen the record, and the Company thereupon with-'At the hearing,the parties agreed to amend the petition and all other formal papers inthis proceeding so that the name of the Company would read "Bee Machine "zThe Union predicated its motion upon ,the fact that approximately 1 month after theinitial hearing, the Company transferred the assets of that portion of its shoe die businessrelating to the manufacture of clicker dies to the Atlas Die Company located at a differentaddress.The employees engaged in the production of such dies for the Company are nowemployed by the Atlas Die Company.60 N. L. R. B., No. 15.77 . 78DECISIONSOF NATIONALLABOR RELATIONS BOARDdrew its objection to the unit proposed by the Union.Ruling wasreserved for the Board.The Union's motion is hereby granted.TheTrial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.All parties were afforded an op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYVincent W. Burke, the sole proprietor of a business conducted asBee Machine, at Lynn, Massachusetts, is engaged in the manufactureof shoe dies, jigs, fixtures, and screw machine parts.The Company'sannual sales of finished products aggregate approximately $475,000,,of which approximately 26 percent is for the account of customerslocated outside the Commonwealth of Massachusetts.A substantialportion of the Company's finished products is sold to companies withinthe State for use in the manufacture of products for war purposes.We find, contrary to the Company's contention, that it isengagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, affili-ated with the Congress of Industrial Organizations,is a labor organ-ization admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusivebargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantialnumber of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commercehas arisen concerningthe representation of employees of the Company, within themeaningof Section9 (c) andSection 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit consisting of all- production and mainte-nance employees of the Company, including stockroom and shipping-3 The Field Examiner reported that the Union submitted 28 membership cards, all ofwhich appeared on the Company's pay roll for the week ending September 6, 1944,and that27 cards were dated in August 1944,and 1 card was undated.There are 44 employees inthe alleged appropriate unitOn September 8, 1944, the American Federation of Laborwas requested in writing to submit representation evidence,but has failed to do so. BEE MACHINE79room employees, but excluding office clerical employees, sales people,watchmen, assistant foremen, and all other supervisory employees.The Company generally does not oppose the appropriateness of theforegoing unit, and takes no definite position with respect to the spe-cific composition thereof.We find that all production and maintenance employees of the Com-pany, at Lynn, Massachusetts, including stockroom and shipping-Ioom employees, but excluding office clerical employees, sales 'people,watchmen, assistant foremen, and all or any other supervisory -em-ployees with authority to hire; promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate .unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.There is some question concerning the eligibility of certain em-ployees.The Company employs a carpenter and an electrician who.perform minor repair jobs in the evening after the regular employeeshave left the plant.These employees report to work irregularly, do,not work under conditions similar to that of other employees in theplant, and have regular employment elsewhere during the day.Several employees are also employed who work periodically, but regu-larly during such weeks as they are not required to report to theday-shift at other plants with which they have employment, and al-though they do not work a full day because of their dual employment,are otherwise accorded the same treatment as the other regular em-ployees.In addition, the Company employs several high school stu-dents who have full-time employment with it during the summer,but at present work regularly as part-time employees under thesame working conditions as the other regular employees. In viewof the regularity, of the part-time high school students and, of thepart-time employees who work periodically, we find that- they havesufficient interest in the present election to entitle them to a voicein the choice of a bargaining representative.However, we find thatthe dissimilarity in interests of the part-time carpenter and part-time electrician warrants their exclusion from the group of em-ployees eligible to vote in the election hereinafter directed. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bee Machine,Lynn, Massachusetts,an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from the date,of this Direction,under the direction and supervision of the RegionalDirector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject toArticleIII, Sections-10 and 11, of said Rules and Regulations,among the employees inthe unit found appropriate in SectionIV, above,who were em-ployed during the pay-roll period immediately preceding the date,of this Direction,including all regular part-time employees and em-ployees who did not work during the said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employees.in the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election,to determine whether or not they desireto be represented by United Electrical,Radio -and- Machine Workers.of America,C. I. 0., for the purposes of collective bargaining.